NUMBER 13-09-00160-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

              IN RE: ALLIED CHEMICAL CORPORATION, ET AL.


                           On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam1
        Relators, Allied Chemical Corporation, et al., filed a petition for writ of mandamus

in which they contend that respondent, the Honorable Mario E. Ramirez Jr., presiding

judge of the 332nd Judicial District Court of Hidalgo County, Texas, abused his discretion,

leaving relators without an adequate appellate remedy, by rendering an “Order

Compel[l]ing Plaintiffs and Intervenors to A[nsw]er Able Supply and Borg-Warner

Interrogatories” in the underlying case on March 13, 2009.

        This Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relators have not shown themselves entitled to the relief sought and

the petition should be denied. See TEX . R. APP. P. 52.8(a).

        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”)
       Accordingly, the petition for writ of mandamus is DENIED.


                                               PER CURIAM

Memorandum Opinion delivered and
filed this the 31st day of March, 2009.




                                           2